 

iN THE UNITED sTATEs DlsTRiCT COURT §§ § L§§ §§
FoR THE DISTRICT oF MoNTANA f ` ~ »-§
BILLINGS DIvIsIoN NUV 2 6 m

C!ark, U S District Cour'i
District Of Montana

Ei.tlings
UNITED STATES OF AMERICA,
CR l6-82-BLG-SPW-l
Plaintiff,
vs. OPINION AND ORDER
DIMARZIO SWADE SANCHEZ,
Defendant.

 

 

Defendant Dimarzio Swade Sanchez was convicted of First Degree Murder
for the death of R.R., who was found strangled and burned in a field Within the
exterior boundaries of the Crow Indian Reservation. Sanchez has moved for a new
trial based on newly discovered evidence, Brady v. Marylana', 373 U.S. 83 (1963),
and Arizona v. Youngblood, 488 U.S. 51 (1988). After reviewing the trial
transcript (cited as “Tr.”), hearing transcript on the motion for a new trial (cited as
“Mot.”), and the exhibits, the Court denies the motion.

I. Background
A. Murder of R.R.

The day R.R. was murdered, in mid-April 2016, Dimarzio Sanchez, Frank

Sanchez, Larry Sanchez, Angelica ‘Jelly’ Whiteman, Sarah Firebear, and Judaya

Threefingers had been drinking and driving around. (Tr. 70:23-77:2 Judaya;

121:14-122:6 Sarah; 336:8-338:2 Angelica; 434:18-438:9 Frank). The group was
drinking heavily enough that they ran out of alcohol by nightfall and decided to go
to Kirby’s Saloon to get some more. (Tr. 77:15-78:17 Judaya; 122:7-11 Sarah;
340:14-17 Angelica; 438:16-24 Frank). When they arrived at Kirby’s Sa]oon,
Dimarzio and Angelica went inside to gamble and buy alcohol; Frank went inside
to use the restroom; and Larry, Sarah, and Judaya waited outside with the car. (Tr.
78:19-24 Judaya; 122:7-123:18 Sarah; 340:18-341:4 Angelica; 438:24-439:3
Frank). A few minutes later, Dimarzio and Frank emerged from Kirby’s Saloon
and joined the group waiting with the car. (Tr. 123:10-18 Sarah; 341 :1-9 Angelica;
439:2-20 Frank). Shortly after, Angelica came back to the car with more alcohol
and accompanied by R.R. (Tr. 78:18-81:7 Judaya; 123:23-124:11 Sarah; 341 :9-
345:19 Angelica; 440:1-16 Frank). Angelica told the group that she met R.R.
inside, R.R.’s boyfriend had been beating her up, and R.R. needed a ride to Crow.
(Tr. 78:19-81:10 Judaya; 123 :23-124:14 Sarah; 341 :9-345:16 Angelica; 440:1-25
Frank). No one in the group had met R.R. before. (Tr. 80:25-81:3 Judaya; 123:20-
124:2 Sarah; 341 :12-14 Angelica; 440:9-12 Frank).

Dimarzio agreed to give R.R. a ride home and the entire group piled into the
car. (Tr. 78:19-81:23 Judaya; 124:23-125:25 Sarah; 345:17-24 Angelica; 440:16-
441:15 Frank). At some point, the group stopped at Dimarzio’s grandmother’s

house so Angelica, Judaya, and R.R. could use the restroom. (Tr. 81 :22-82:16

Judaya; 125:13-129:2 Sarah; 345:25-346:21 Angelica; 441:19-443:9 Frank).
While the group was stopped at the grandmother’s house, Dimarzio and Larry got
into a fight (Tr. 82:12-14 Judaya; 129:3-130:14 Sarah; 346:16-347:12 Angelica;
443:10-444:17 Frank). Due to the tight, Larry stayed at the grandmother’s house
and the rest of the group got into the car and headed toward Crow to drop off R.R.
(Tr. 82215-83:1 Judaya; 130:7-131:9 Sarah; 347:7-16 Angelica; 444:18-24 Frank).
Along the Way, a fight erupted between Angelica and R.R. over the mention of the
name “Rocco,” who is the father of Angelica’s child and a friend of R.R.’s. (Tr.
83:3-84:9 Judaya; 261 :2-22 Sarah; 347:19-349:13 Angelica; 444:21-446:7 Frank).
Angelica and R.R. pulled each other’s hair and exchanged blows. Either at
Angelica’s direction or Dimarzio’s decision, or a combination of both, Dimarzio
turned off the highway down a dirt road known as Castle Rock Road. (Tr. 83:8-
84216 Judaya; 261:4-264:5 Sarah; 348:8-350:5 Angelica; 446:8-446:20 Frank).
Dimarzio stopped the car a little Ways down the road and the entire group
got out. (Tr. 85:5-9 Judaya; 263 :23-264:23 Sarah; 349:14-350:5 Angelica; 446:9-
446:22 Frank). Once out of the car, Angelica and R.R. continued to tight. (Tr.
85:5-25 Judaya; 264:11-25 Sarah; 350:11-351:14 Angelica; 446:14-447:22 Frank).
At some point, Dimarzio and Angelica either ordered R.R. to take her clothes off

or they ripped them off her. (Tr. 86:1-22 Judaya; 350:11-351:21 Angelica).

Dimarzio and Frank told Judaya and Sarah to get back inside the car, which they
did. (Tr. 86:23-87:5 Judaya; 264:24-265:11 Sarah).

Dimarzio pulled out a bandana, told Angelica “I’m only going to show you
this once and one time only,” or “this is how you do it,” crossed the bandana
around R.R.’s neck, and began choking her. (Tr. 267:17-24, 269:1-11 Sarah;
355:9-358:7 Angelica; 451:13-452:20 Frank). Dimarzio gave the bandana to
Angelica, told her she had to finish it off, and he and F rank got back in the car,
(Tr. 355:9-358:7 Angelica; 451:14-452:23 Frank). Angelica wrapped the bandana
around R.R.’s neck and choked her until R.R. defecated and went limp. (Tr.
87:25-88:8 Judaya; 269:1-11 Sarah; 356:22-357:10 Angelica; 453:2-453:18
Frank). Angelica came back to the car, crying, saying she’d killed R.R. (Tr.
82:25-88:3 Judaya; 269:1-6 Sarah; 356:23-358:22 Angelica; 453:2-453:18 Frank).
Dimarzio and F rank exited the car to check if R.R. was dead, and discovering she
was only unconscious, came back to the car and told Angelica, “you only blacked
her out.” (Tr. 88:1-12 Judaya; 269:1-9 Sarah; 358:17-18 Angelica). Dimarzio
popped the trunk and told Frank to get the gas can. (Tr. 369:20-24 Sarah; 358:8-
359:4 Angelica; 453:21-454:19 Frank).

Frank grabbed the gas can out of the trunk and handed it to Dimarzio. (Tr.
358:25-359:4 Angelica; 454:14-19 Frank). Dimarzio drenched R.R. in gasoline

and lit her on tire. (Tr. 359:5-10 Angelica). When Dimarzio poured the gasoline

over R.R., either Angelica or Frank, or both, were outside with him. (Tr. 88:13-
89:13 Judaya; 270:21-271:25 Sarah; 359:5-359:17 Angelica; 455:4-455:19 Frank).
Dimarzio and either Angelica or Frank, or all three, came running back to the car,
got in, and told Judaya and Sarah not to look back, (Tr. 88:17-89:4 Judaya;
270:21-271:11 Sarah). Both Judaya and Sarah looked back anyway, and saw a fire
burning Where R.R. was laying. (Tr. 89:3-89:13 Judaya; 271:1-11 Sarah). The
group drove off, leaving R.R. to die. (Tr. 89214-92:11 Judaya; 271 :20-277:25
Sarah; 359:12-364:25 Angelica; 456:5-457:24 Frank).

By chance, several hours later, a rancher stopped off on Castle Rock Road to
relieve himself (Tr. 53:5-54:21). He saw R.R. laying along the road, completely
naked in the freezing cold and covered in burns, but miraculously alive. (Tr.
54:22-55:16). After putting a blanket around her and giving her something to
drink, the rancher contacted law enforcement for help. (Tr. 55:12-56:1). R.R. was
rushed to the emergency room at the Crow hospital where doctors tried to stabilize
her. (Tr. 406:21-415:18). She was then life-flighted to the burn unit at the
University of Utah. (Tr. 415:11-20). Her condition was critical When she arrived
at the Utah burn unit, with severe burns over 40% of her body, including her face,
her chest, her back, her arms, and her legs. (Tr. 416:24-417:22). After doctors
performed more than twenty life-saving procedures, R.R. died due to

complications from her bums. (Tr. 420:4-14, 422:25-423:21; 430:21-25).

B. Criminal proceedings against Dimarzio, Angelica, and Frank

On June 20, 2016, a criminal complaint was sworn and arrest Warrants were
issued for Dimarzio and Angelica. (Doc. 1). On June 22, 2016, Dimarzio and
Angelica were arrested. On July 22, 2016, Dimarzio, Angelica, and Frank Were
indicted for first degree murder and/or aiding abetting first degree murder for the
death of R.R. (Doc. 16). Frank was arrested later that day. On March 6, 2017,

F rank entered into a plea agreement with the United States, in which he agreed to
plead guilty to the superseding information charging him With accessory after the
fact and misprision of a felony in exchange for the United States dismissing the
indictment against him. (Docs. 111, 112, 114, 116, and 117). On August 8, 2017,
Angelica entered into a plea agreement with the United States, in which she agreed
to plead guilty to the indictment in exchange for the United States recommending a
three level reduction of her offense level under the United States Sentencing
Guidelines. (Docs. 159, 160, and 165).

On December 4, 2017, Dimarzio’sjury trial began. (Doc. 249). On
December 7, 2017, after a two hour deliberation, the jury returned a guilty verdict
against Dimarzio for first degree murder. (Docs. 258 and 259).

C. Post-trial information

On December 8, 2017, the day after Dimarzio’s trial ended, Ananda

Littlebird brought a phone to the Bureau of Indian Affairs office. (Mot. 80:3~82:3;

71 :21-72:5; 54:12-56:5). Ananda showed BIA Agent Chansey McMillin a typed
note on the phone, which was saved in the phone’s calendar under the date “April
16, 2016,” and set to reoccur yearly. (Mot. 80:3-82:3; 1018-14:6; Doc. 307-1; Doc.
324-1). The note stated verbatim:

I should have told them the truth about what I did.. Now I’m full of

regret not of what happen but I told them what somewhat happen I

was apart of it.. I beat her in the car a bit l kicked her on the side of

the head I helped find the gas can. l felt so alone when I found out

they got caught
(Mot. 12:12-20; Doc. 307-1). Agent McMillin did not immediately
appreciate the relevance of the note because he was not involved in the
investigation or case involving R.R.’s murder. (Mot. 78:25-87:14).
However, the note seemed peculiar to him so he took a screenshot of the
note and told Ananda she should not delete it until he could figure out if it
was important (Mot. 80:8-19). A couple of days later, on December 11,
2017, Agent McMillin showed the screenshot of the note to BIA Agent John
Dodd. (Mot. 71:21-72:5). Agent Dodd, due to his involvement in the
investigation into R.R.’s death, saw the relevance of the note. (Mot. 71 :5-
72:5). He and Agent McMillin attempted to make contact with Ananada at
her house, but were unsuccessful. (Mot. 76:5-11; 81:14-20).

Meanwhile, FBI Agent Aaron Christensen, who was involved in the

investigation into R.R.’s death, had also received information about the note.

On December 8, 2017, Agent Christensen received a text which contained a
screenshot of a Facebook post of the note. (Mot. 33:20-35:1). The
Facebook post was made by Ananda. (Mot. 21117-23:6; 67:6-68:7). Agent
Christensen immediately informed the prosecution about the Facebook post
and note. (Mot. 35:5-18). A couple of days later, Agent Christensen and
Agent Dodd made contact with each other and discussed recovering the
phone from Ananda. (Mot. 55:14-23; 76:22-24).

On December 13, 2017, Agent Christensen recovered the phone and
interviewed Ananda. (Mot. 56:24-57:1). Ananda informed Agent Christensen she
purchased the phone second-hand from Shauntel Russell and had deleted the
Facebook post of the screenshot of the note at her grandmother’s instruction.
(Mot. 35:21-36:17; 67:1-68:7). Agent Christensen interviewed Shauntel and
learned that she also purchased the phone second-hand. (Mot. 36:18-37:8). At that
point, Agent Christensen attempted to work backwards through the phone’s chain
of custody until he came across a person or date related to R.R.’s death. (Mot.
36:8-37:8). At around the same time, Agent Christensen submitted the phone for
forensic analysis. (Mot. 56:24-57:25). Eventually, after interviewing multiple
people throughout December and January, Agent Christensen reached what he
thought was a dead end and turned over his reports and the forensic analysis to the

prosecution. (Mot. 36:8-40:10; 60:1-20; Doc. 345 Ex. 1). Agent Christensen

believed at least seven different people owned the phone in 2017 and an unknown
number prior to that. (Mot. 61 :12-19).

On January 22, 2018, Laura Lonebear contacted defense counsel and told
them about the note. (Doc. 303-1 at 1-3). Upon receiving this information,
defense counsel contacted the prosecution and asked if the FBI had the phone.
(Doc. 303-2). The prosecution responded the FBI had the phone and was currently
investigating the matter. (Doc. 303-2). Shortly after, defense counsel requested
discovery related to the phone, (Doc. 308 at 1-2). On February l, 2018, the
prosecution provided the defense With an email summary of the FBI’s investigation
into the phone, but did not turn over Agent Christensen’s reports, the forensic
analysis, or the phone itself until March 9, 2018. (Doc. 345 Ex. l; 307 at 3; Mot.
59:22-61:7). Defense counsel had the phone forensically analyzed by its own
expert. (Mot. 6:18-9:21).

The forensic analysis performed by the defense and prosecution revealed
additional information about the phone, The note was typed under what’s known
as a calendar event. (Mot. 10:8-20:8; 89:17-96:15). A calendar event is something
a person creates in the phone’s calendar to remind the person of an important date
or time, such as someone’s birthday or tax day. (Mot. 10:8-20:8; 89:17-96:15).
Within a calendar event, a person can type a note describing details about the

calendar event. (Mot. 10:8-20:8; 89:17-96:15).

The April 16, 2016, calendar event, under Which the note was saved, was
created on June 22, 2016. (Mot. 10:8-20:8; 89:17-96:15). The event was titled
“[R.R].” (Mot. 13:10-15). The April 16, 2016, calendar event was never deleted
and remained on the phone, (Mot. 55:1-6). The phone also contained a July 4,
2016, calendar event, which was created on June 24, 2016. (Mot. 10:8-20:8;
89:17-96:15). The July 4, 2016, calendar event was titled “Theron’s daughter
birthday,” and contained a note, which read verbatim, “Found out her second
birthday. lt is because Josie Hart messaged me asking to tell him if he would be
able to make it. Then Theron got mad at me because he thought l was talking shit
to her When all I was doing was sending the message like that saying a little bird
told me.” (Mot. 1411 1-15:7). Both the April 16, 2016, and the July 4, 2016,
calendar events were modified on December 15, 2016. (Mot. 10:8-20:8; 89:17-
96:15). A modification means something was either added or deleted from the
calendar entry. (Mot. 15:18-21). Because the calendar entries were modified on
December 15, 2016, there is no way of definitively knowing what the notes said
when the calendar entries were created. (Mot. 1018-20:8; 89:17-96:15).

Due to the information gleaned from the forensic analyses, Agent
Christensen and the defense team’s investigator separately interviewed Josie Hart.
(Mot. 24:1-5; 48215-50:3). Josie used to date Theron Adams and the two have one

child together, whose birthday is July 5th. (Mot. 2416-17). On June 24, 2016,

10

Josie messaged Judaya, via either Facebook or text, to inquire about Josie and
Theron’s daughter’s birthday party. (Mot. 25:1-17). Josie messaged Judaya
because Theron had blocked Josie from contacting him, and Josie knew Judaya and
Theron were dating at the time, (Mot. 24:20-25:17).

Agent Christensen also interviewed Judaya. Judaya denied owning the
phone in question but acknowledged she goes through a lot of phones. (Mot.
53:17-25). Judaya admitted she messaged back and forth with Josie on June 24,
2016. (Mot. 53:1-4). After some prodding from Agent Christensen, Judaya stated
she may have written the note in the phone’s July 4, 2016, calendar event
regarding Josie’s daughter’s birthday. (Mot. 53:5-8). But she denied writing the
note in the phone’s April 16, 2016, calendar event, and stated the note’s
description of the author’s involvement in R.R.’s murder was false as applied to
her. (Mot. 52:1-15).

II. Discussion

Dimarzio’s position is Judaya wrote the note saved under the April 16
calendar entry, which he contends makes it powerful impeachment evidence
against her because it’s inconsistent with her and the other eyewitness accounts of
her role. Based on the note, Dimarzio argues he should get a new trial for three
reasons. First, Dimarzio argues the government withheld the phone evidence in

violation of Braa’y. Second, Dimarzio argues the phone evidence is newly

ll

discovered evidence which, if heard by the jury, would make it more likely than
not he would be acquitted of R.R.’s murder. And third, Dimarzio argues the
government destroyed the phone evidence.

Dimarzio also argues his expert witness was possibly under the influence of
drugs when she testified and his trial was prejudiced as a result.

A. Brady violation

Dimarzio argues he should be given a new trial because the government
violated Brady When it did not disclose the phone evidence for three months.

Brady and its progeny obligate the government to turn over evidence in its
possession that is both favorable to the accused and material to either guilt or
punishment Kyles v. Whitley, 514 U.S. 419, 432 (1995). A defendant’s right to
Brady material, as it has come to be knoWn, derives from the Constitution’s basic
“fair trial” guarantee found in the Fifth, Sixth, and Fourteenth Amendments.
United States v. Ruiz, 536 U.S. 622, 628 (2002). But the right Braa'y recognizes is
primarily a pre-trial one; the government’s obligation ends once a defendant has
been fairly and validly convicted. DistrictAttomey ’s sz`cefor Third Judicial
Dz'st. v. Osborne, 557 U.S. 52, 68-69 (2009). The Ninth Circuit construes Osborne
to mean the government’s Braa'y obligation exists until the conviction is confirmed
on direct appeal. Runningeagle v. Ryan, 686 F.3d 758, 772 n. 6 (9th Cir. 2012).

At least one district court, in a pre-Osborne decision, held the government’s Brady

12

obligation exists through the three-year limitation period for filing a motion for a
new trial, even if the conviction has been confirmed on direct appeal. United
States v. Johnson, 557 Supp.Zd 1066, 1071 (N.D. Cal. 2008).

Here, under Runningeagle, Dimarzio had and still has a right to Braa’y
material because his conviction has not been confirmed on direct appeal.

A Brady violation has three components: (l) the evidence at issue must be
favorable to the accused because it is exculpatory or impeaching; (2) the evidence
must have been suppressed by the government either willfully or inadvertently; and
(3) prejudice must have ensued. Strz'ckler v. Greene, 527 U.S. 263, 281-282
(1999).

1. Whether the evidence is exculpatory or impeaching

First, the evidence is not exculpatory because it incriminates the author in
aiding the murder of R.R., rather than exonerating Dimarzio. The substance of the
note, that the author hit R.R. and helped find the gas can, does not conflict with the
four eye witness accounts, and the jury’s determination, of Dimarzio’s role in
R.R.’s murder. But the evidence is potentially impeaching, and the Court
disagrees with the government that Dimarzio would not have been able to
introduce the note in an attempt to impeach Judaya.

When the relevance of evidence depends on whether a fact exists, a party is

allowed to introduce proof to support a finding that the fact does exist. Fed. R.

13

Evid. 104(b). The advisory committee notes to Rule 104(b) contemplate a
situation similar to here, where a party attempts to introduce a letter allegedly
written by a witness to establish an admission by him. In that situation, the Court
is advised to make a preliminary determination whether there is evidence sufficient
to support a finding that the Witness wrote the letter. If there is, the issue is
submitted to the jury to decide. In addition to Rule 104(b), Rule 613(b) allows a
party to prove a witness made a prior inconsistent statement with extrinsic
evidence, so long as the witness is given the opportunity to explain or deny making
the prior inconsistent statement United States v. Chavez, 979 F.2d 1350, 1355
(9th Cir. 1992) (requiring party to offer proof that witness made the statement
before attempting to impeach him with it); Carnell Const. Corp. v. Danville
Redevelopment & HousingAuthorily, 745 F.3d 703, 719 (4th Cir. 2014) (“For a
statement to qualify as a witness’ prior inconsistent statement . . . [it] must be one
that the Witness has made or adopted.”) (citing Fed. R. Evid. 613). Finally, the
Sixth Amendment’s Confrontation Clause affords criminal defendants expansive
cross-examination of witnesses. United States v. Kohring, 637 F.3d 895, 905 (9th
Cir. 2011). Jurors are entitled to have the defense theory before them so they can
make an informedjudgment about the weight to give the testimony of the
government witnesses. Kohring, 637 F.3d at 905. Three factors determine

Whether a criminal defendant’s right to effective cross-examination is violated: (l)

14

whether the excluded evidence was relevant; (2) whether there were other
legitimate interests outweighing the defendant’s interest in presenting the evidence;
and (3) whether the exclusion of the evidence left the jury with sufficient
information to assess the credibility of the witness. Kohring, 637 F.3d at 905.

Here, Dimarzio makes a reasonable case that Judaya wrote the note, The
note may have been written on June 22, 2016, the same day Dimarzio and
Angelica were arrested. The note incriminates the author in R.R.’s murder and
indicates the author felt remorse when “they” got caught and the author didn’t.
Notably, Judaya Was never charged with a crime in connection to R.R.’s murder.
The phone contained another note regarding Theron’s daughter’s birthday party,
which may have been written on June 24, 2016. Judaya was dating Theron at the
time and admitted she had been messaging with Theron’s daughter’s mother on
June 24, 2016, about the birthday party. Judaya also admitted she may have
written the note about Theron’s daughter’s birthday party.

On the other hand, plenty of doubt exists that Judaya wrote the notes, too.
Both experts stated it was impossible to know for certain what the notes said on
June 22, 2016, and June 24, 2016, respectively, because the calendar entries under
which the notes Were saved had been modified on December 15, 2016. And the
phone was owned by at least seven different people in 2017 alone, and an unknown

number before that.

15

Balancing these facts, and considering Rule 104(b), Rule 613(b), and the
Confrontation Clause, the Court holds Dimarzio would have at least satisfied his
burden to provide some foundational proof that Judaya wrote the note and submit
the issue to the jury. The note therefore is impeachment evidence subject to Brady
disclosure requirements

2. Whether the government suppressed the phone evidence

The defendant bears the burden of producing some evidence to support an
inference that the government possessed the evidence and failed to disclose it.
United States v. Price, 566 F.3d 900, 910 (9th Cir. 2009). Once the defendant
produces such evidence, the burden shifts to the government to demonstrate it
satisfied its duty to disclose all favorable evidence known to it and others acting on
the government’s behalf. Price, 566 F.3d at 910. To comply with Brady,
disclosures must be made at a time when disclosure would be of value to the
accused. United States v. Gordon, 844 F.2d 1397, 1403 (9th Cir. 1988).

Normally, the issue is whether the lateness of the disclosure so prejudiced
the defendant’s preparation of his defense that it amounted to an unfair trial.
United States v. Miller, 529 F.2d 1125, 1128 (9th Cir. 1976). The distinction to be
made here is neither the government nor its agents learned of the phone evidence
until after trial. Although the government’s Brady obligation continues until the

conviction in confirmed on appeal, it makes little sense to analyze the timeliness

16

question in the usual Brady pre-trial context when the government did not possess
the evidence until after trial. Instead, in situations where the evidence is
discovered after the defendant’s conviction but before the conviction is confirmed
on appeal, the timeliness question should be framed as whether the late disclosure
prejudiced whatever post-trial or pre-appeal remedies were or are available to the
defendant

A defendant’s primary post-trial remedy is a motion for a new trial, which
must be filed either within fourteen days if it is based on grounds other than newly
discovered evidence, or, if it is based on newly discovered evidence, Within three
years. Fed. R. Crim. P. 33(a-b). Here, the government’s disclosure more than
satisfied Brady’s timeliness requirement Dimarzio initially filed a motion for a
new trial based on grounds other than newly discovered evidence Within the
fourteen day time limit. (Doc. 272). Upon request and the government’s
agreement, the time period for Dimarzio to brief and investigate his motion for a
new trial was extended. (Docs. 272, 273, 274, 276). lt was during this extended
time period the government informed Dimarzio it had come into possession of the
phone and was currently investigating its origin. Due to this information,
Dimarzio filed a second motion for a new trial, this time based on newly
discovered evidence, (Doc. 302). The government then provided a summary of its

investigation, followed by its agents’ notes, interviews, forensic analysis, and the

17

phone itself. Dimarzio obtained his own forensic analysis of the phone and his
investigator interviewed people connected with the phone, Dimarzio included this
information in his reply brief for his second motion for a new trial. (Doc. 324).
The Court held a hearing, and heard all the available phone evidence possessed by
both Dimarzio and the government and its agents. (Doc. 345). The Court
permitted post-hearing briefing upon Dimarzio’s request. (Mot. 97:1-98:10). The
government therefore satisfied Brady’s timeliness requirement because it disclosed
the phone evidence in time for Dimarzio to use it in his motion for a new trial.
Gordon, 844 F.2d at 1403.
3. Whether prejudice resulted

A finding that the government timely disclosed the phone evidence negates
any argument prejudice ensued. Dimarzio cannot suffer prejudice due to the
government withholding favorable evidence if the government did not withhold the
evidence, But it bears mentioning Dimarzio is mistaken as to the remedy he would
be entitled to even if the government had suppressed the evidence and prejudice
resulted.

Braa'y’s purpose is to ensure defendants receive fair trials. Ruz'z, 536 U.S. at
628. Thus, when a government violates Braa’y and deprives a defendant of a fair
trial, the remedy is to rectify the unfair trial by giving the defendant a new trial.

Kohring, 637 F.3d at 912. But in the post-trial context, Brady’s purpose is to

18

ensure defendants receive fair process in seeking post-trial remedies. If a
government violated Brady in the post-trial context and deprived a defendant of
fair process in litigating, for instance, a motion for a new trial, the logical remedy
would be to allow the defendant to file another motion for a new trial. See Smith v.
Roberts, 115 F.3d 818, 820 (10th Cir. 1997). But that process is precisely what
Dimarzio has already received. He has filed and litigated a motion for a new trial
armed with all the evidence he and the government and its agents possess,
including the phone evidence discovered after trial. In essence, even if the
government had suppressed the evidence, and even if the Court found prejudice
resulted from the suppression, he has already been given the remedy due him,

Dimarzio is therefore not entitled to a new trial under Brady, because the
government did not withhold evidence and no prejudice resulted.

B. New trial based on newly discovered evidence

Dimarzio argues he should be given a new trial under Rule 33 because the
phone evidence makes it more likely than not that an acquittal would result on
retrial.

Upon the defendant’s motion, the district court may vacate the judgment and
grant a new trial if the interest of justice so requires. Fed. R. Crim. P. 33(a). The
interests of justice include newly discovered evidence. United States v.

Harrington, 410 F.3d 598, 601 (9th Cir. 2005). 'l`o prevail on a Rule 33 motion

19

based on newly discovered evidence, a defendant must satisfy a five-part test: (1)
the evidence must be newly discovered; (2) the failure to discover the evidence
sooner must not be the result of a lack of diligence on the defendant’s part; (3) the
evidence must be material to the issues at trial; (4) the evidence must be neither
cumulative nor merely impeaching;`and (5) the evidence must indicate that a new
trial would probably result in acquittal. Harrington, 410 F.3d at 601.

The government concedes the.first two parts of the test but argues the
evidence is immaterial, it is cumulative or merely impeaching, and a new trial
would not probably result in acquittal. ,As explained under its Brady impeachment
analysis, the Court disagrees the evidence is immaterial. It is potentially powerful
impeachment evidence of one of four eye witnesses to the crime and is admissible
under Rule 104(b), Rule 613(b), and the Confrontation Clause,

The Court agrees, however, that the evidence is insufficient to support a
Rule 33 motion because it is “merely” impeaching Generally, impeachment `
evidence cannot serve as the sole basis for a new trial. United States v. Hinkson,
585 F.3d 1247, 1266 (9th Cir. 2009). There are certain recognized situations,
though, where impeachment evidence goes beyond “mere” impeachment
Impeachment evidence that has a strong exculpatory connection to the charge
against the defendant, or that totally undermines critical evidence, can serve as the

basis for a new trial. United States v. Quz'les, 618 F.3d 383, 395 (3rd Cir. 2010).

20

But impeachment evidence which lacks this pedigree_~“evidence that is ‘merely’
impeaching without an exculpatory connection with respect to the charge against
the defendant or without undermining critical inculpatory evidence”_Will not
suffice. Quiles, 618 F.3d at 395.

Here, the impeachment evidence, while potentially potent (assuming the jury
believed Judaya Wrote it), falls short. The impeachment evidence has no
exculpatory connection and does not undermine critical evidence because
Dimarzio’s conviction does not hinge on Judaya’s credibility. The case against
Dimarzio was made by four eyewitnesses, and Judaya’s testimony was the least
damning of the group. She did not testify about what occurred outside of the car,
other than Angelica fighting with R.R. She did not testify about who grabbed the
gas can, who poured the gas, or who lit the fire. The most she said about Dimarzio
was he was outside of the car With Angelica and Frank when the fire was lit.
Discrediting Judaya would’ve put only a slight dent in the government’s case
against Dimarzio, meaning the evidence is insufficient to overcome Harrington’s
fourth prong because it is “merely” impeaching Hinkson, 585 F.3d at 1266;
Quiles, 618 F.3d at 395.

Because the phone evidence is “merely” impeaching, analysis of
Harrington ’s final step is probably unnecessary. Nonetheless, in an abundance of

caution, in case the Court is incorrect that the phone evidence is more than merely

21

impeaching, Dimarzio still fails to overcome the final hurdle of his new trial
motion: that it is more likely than not a retrial would result in acquittal.

To begin, due to conflicting evidence, it’s far from certain the jury would
find Judaya wrote the note, It’s just as likely the jury would find Judaya did not
Write the note, in Which case there would be no argument a retrial would probably
result in acquittal. Next, even if thejury found Judaya wrote the note and
discredited her testimony entirely, the remaining evidence substantially
incriminates Dimarzio.

After R.R. had been beaten to the ground, Angelica, Sarah, and Frank
testified Dimarzio grabbed a bandana and told Angelica “I’m only going to show
you this once and one time only,” or “this is how you do it,” Angelica and Frank
testified Dimarzio choked R.R with the bandana, Angelica and Frank testified
Dimarzio gave Angelica the bandana and told her to finish it off. Sarah testified
when Angelica came back to the car stating she’d killed R.R., Dimarzio exited the
car and said “you only blacked her out.” Sarah, Angelica, and Frank testified
Dimarzio popped the trunk. Angelica and Frank testified Frank grabbed the gas
can from the trunk and handed it to Dimarzio. Angelica testified Dimarzio poured
the gas on R.R. Angelica, Sarah, and Frank testified Dimarzio was outside the car
When R.R. was doused in gasoline and lit on fire. If the jury heard this evidence

again, it is not more likely than not a retrial would result in acquittal.

22

Dimarzio points out inconsistencies in the eyewitness testimony. The most
glaring inconsistency is that Angelica claimed she was in the vehicle and Frank
was outside the vehicle when R.R. was drenched in gasoline, whereas F rank
claimed he was in the vehicle and Angelica was outside the vehicle when the gas
was poured. Both Angelica and Frank also claimed Judaya was in the car when the
gas was poured. Dimarzio argues they can’t all be telling the truth, and by
discrediting Judaya’s story, he discredits Angelica and Frank, too. What Dimarzio
fails to explain is how the note exploits those inconsistencies and exonerates him.
The note is consistent with the government’s theory that Dimarzio soaked R.R. in
gasoline and lit her on fire. The author of the note admits helping to find the gas
can, not pouring the gas or lighting the fire. Even if on retrial the jury believed
Judaya’s role in R.R.’s murder was larger than any of the eyewitnesses
remembered or portrayed, it does not logically follow that it would likely find
Dimarzio less culpable.

Dimarzio is therefore not entitled to a new trial under Rule 33’s newly
discovered evidence standard, because the evidence is merely impeaching and a
new trial would not probably result in acquittal.

C. Destruction of evidence

Dimarzio argues the government destroyed evidence when it allegedly

directed Ananda to delete the calendar entry and delete the Facebook post.

23

To obtain relief for the government’s destruction of evidence, a defendant
must show (1) evidence was lost or destroyed; (2) the evidence was potentially
exculpatory; (3) the destruction Was done in bad faith; and (4) the defendant has no
alternative means of proving his point, United States v. Sivilla, 714 F.3d 1168,
1172 (9th Cir. 2013) (citing Youngblood, 488 U.S. at 56-57).

Dimarzio’s destruction of evidence claim fails with regard to the note
because the government did not destroy or lose any evidence. Although Ananda
claimed in an affidavit that she was instructed by a BIA agent to delete the note,
the evidence shows she was clearly mistaken. Neither the phone nor the note were
lost or destroyed Both the government and Dimarzio have forensically analyzed
the phone and harvested all the available information from it.

Dimarzio’s destruction of evidence claim also fails with regard to the
Facebook post because the government did not lose or destroy it and the Facebook
» post was not potentially exculpatory. Ananda deleted the Facebook post before she
went to the BIA at the instruction of her grandmother. The government never
possessed the Facebook post, nor could it, given the Facebook post existed on a
digital social media platform connected to a private individual’s account. Finally,
the Facebook post’s exculpatory value is nil. The Facebook post was a screenshot
of the note, which in no way tends to exonerate Dimarzio, particularly when he

possessed and forensically analyzed the actual phone containing the note. Sivilla,

24

714 F.3d at 1172 (“For evidence to be materially exculpatory, its exculpatory
nature must be apparent.”).

D. Dimarzio’s expert witness

After his trial, Dimarzio apparently learned that his expert witness was under
indictment in South Dakota on four counts of fraudulently obtaining a controlled
substance (Doc. 273 at 2-3; Doc. 275-1). Dimarzio asserts his expert witness
never disclosed this fact to him, his trial was prejudiced as a result, and he should
be given a new trial. Somewhat inconsistently, Dimarzio also asserts he is satisfied
with his expert’s clinical approach and findings. (Doc. 303 at 5).

Upon the defendant’s motion, the district court may vacate the judgment and
grant a new trial if the interest of justice so requires. Fed. R. Crim. P. 33(a). The
interests of justice may include, among many other reasons, prosecutorial
misconduct, overindictment, absence of defense witnesses at trial, evidentiary
errors, improper jury instructions, juror misconduct, ineffective assistance of
counsel, or newly discovered evidence. See, e.g., United States v. Bowen, 799 F.3d
336 (5th Cir. 2015); United States v. Polouizzi, 687 F.Supp.2d 133 (E.D.N.Y.
2010); United States v. Scroggins, 379 F.3d 233 (5th Cir. 2004); United States v.
Tory, 52 F.3d 207 (9th Cir. 1995); United States v. Moore, 763 F.3d 900 (7th Cir.

2014); United States v. Harber, 53 F.3d 236 (9th Cir. 1995), United States v.

25

Theodore, 468 F.3d 52 (lst Cir. 2006); United States v. Piazza, 647 F.3d 559 (5th
Cir. 2011).

Despite the numerous other categories his expert’s indictment may fall into,
it appears Dimarzio argues his expert’s indictment is newly discovered evidence.
(Doc. 273 at 3-8). To prevail on a Rule 33 motion based on newly discovered
evidence, a defendant must satisfy a five-part test: (1) the evidence must be newly
discovered; (2) the failure to discover the evidence sooner must not be the result of
a lack of diligence on the defendant’s part; (3) the evidence must be material to the
issues at trial; (4) the evidence must be neither cumulative nor merely impeaching;
and (5) the evidence must indicate that a new trial would probably result in
acquittal. Harrington, 410 F.3d at 601.

Dimarzio fails to satisfy the final four parts of the Harrington test with
regard to his expert’s indictment Dimarzio submitted no evidence that he
diligently vetted his expert before or after hiring her. Dimarzio fails to explain
how his expert’s indictment is material to whether he murdered R.R. Dimarzio
fails to explain why his expert’s indictment is not merely impeachment evidence,
and further fails to explain how impeaching his own expert would enhance his
case. Finally, Dimarzio fails to identify, much less analyze, how or why it is more

likely than not the jury would acquit him of R.R.’s murder once it learned his

26

expert was indicted on drug charges. Dimarzio’s motion is denied with regards to
his expert’s indictment
IV. Conclusion

For the foregoing reasons, Dimarzio’s motion for a new trial (Doc. 302) is
DENIED.

DATED this 26th day of November, 2018.

JLM »e Q/aa@-W

SUSAN P. WATTERS
United States District Judge

27

